Citation Nr: 0905622	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for pancreatic cancer as a result of medical treatment 
furnished at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2006, April 2007, and August 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A current bilateral knee disorder, including arthritis, 
did not manifest in service or within one year thereafter and 
has not been shown to be causally or etiologically to 
military service.

3.  A current bilateral ankle disorder, including arthritis, 
did not manifest in service or within one year thereafter and 
has not been shown to be causally or etiologically to 
military service.

4.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his pancreatic cancer, nor does the evidence 
show that any additional disability was an event that was not 
reasonably foreseeable.

CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A bilateral ankle disorder was not incurred in active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  The requirements for compensation under 38 U.S.C.A. § 
1151 for treatment furnished for pancreatic cancer at a VA 
Medical Center have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2006 and July 2007 prior to the initial decisions on 
the claims in April 2007 and August 2007, respectively.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims.  Specifically, the 
October 2006 letter stated that the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  The July 2007 
letter also indicated that to support his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 the evidence must 
show that he has an additional disability or an aggravation 
of an existing injury or disease as a result of VA 
hospitalization, medical or surgical treatment, examination, 
or training.  It was also noted that the additional 
disability must be the direct result of VA fault, such as 
carelessness, negligence, lack of proper skill, or error in 
judgment; not a reasonably expected result or complication of 
the VA care or treatment; or, the direct result of 
participation in a VA Vocational Rehabilitation and 
Employment or compensated work therapy program.  
Additionally, the September 2007 and January 2008 statements 
of the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims. 

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2006 and July 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 and July 2007 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
October 2006 and July 2007 letters informed him that it was 
his responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
claims.  The Veteran was also afforded VA examinations in 
March 2007 and July 2007 in connection with his claims.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them SOCs, 
which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
knee disorder and a bilateral ankle disorder.  His service 
treatment records are negative for any complaints, 
treatments, or diagnosis of such a disorder.  In fact, his 
November 1970 separation examination found his lower 
extremities and feet to be normal, and he denied having a 
medical history of a trick or locked knee; swollen or painful 
joints; arthritis; or, a bone, joint, or other deformity.  
Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many decades 
thereafter.  Therefore, the Board finds that a bilateral knee 
disorder and a bilateral ankle disorder did not manifest in 
service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
bilateral knee disorder and a bilateral ankle disorder, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
Veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of a knee or ankle disorder 
is itself evidence which tends to show that such disorders 
did not have an onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a bilateral 
knee disorder and a bilateral ankle disorder manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's active service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
knee or ankle disorder in service.  As such, there is no 
injury, disease, or event to which a current disorder could 
be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Moreover, the March 2007 VA examiner diagnosed the Veteran 
with mild left patellofemoral arthritis and opined that the 
disorder was not caused by or aggravated by his military 
service.  In particular, he observed that the Veteran's 
service treatment records were negative for such a disorder 
and that there was no documented treatment since his period 
of service.  As such, he stated that he did not have any 
evidence to base service connection.  There is no medical 
evidence showing otherwise.

In addition, the March 2007 VA examiner did not diagnose the 
Veteran with any right knee disorder or any ankle disorder.  
He indicated that he had the Veteran perform multiple range 
of motion activities, which showed no additional limitation 
of motion, fatigue, incoordination, or instability.  He 
further observed that there was no documented treatment for 
any knee or ankle disorder since service and stated that he 
was unable to diagnosis any ankle pathology.  The examiner 
indicated that the Veteran had only mild pain.  To the extent 
the Veteran has knee or ankle pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As such, the Veteran has not been shown to have a 
current diagnosis of a right knee disorder or bilateral ankle 
disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis of a right knee disorder or any left ankle 
disorder, the Board finds that the Veteran is not entitled to 
service connection for those disabilities.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims for service connection for a 
bilateral knee disorder and for a bilateral ankle disorder.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral knee disorder and a bilateral 
ankle disorder is not warranted.


II.  Compensation Pursuant to 38 U.S.C.A. § 1151

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment. 
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Because the Veteran in this case filed his claim after that 
date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the Veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the Veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  In particular, the Veteran has contended that 
he his pancreatic cancer was misdiagnosed by VA and that 
there was neglect of proper treatment and examinations.  

VA medical records dated in June 2006 document the Veteran as 
having presented with abdominal discomfort in June 2006.  
Diagnostic tests were performed, and he was scheduled for a 
follow-up appointment two weeks later.  He was referred for a 
CT scan and an esopagogastroduodenoscopy in July 2006.  
Additional tests were also performed that month.  The Veteran 
underwent an endoscopic retrograde cholangiopancreatography 
in August 2006, but after two hours, the procedure was 
aborted because it was technically difficult and complex 
secondary to the Veteran's J-shaped stomach and inability to 
cannulate the ampulla despite multiple attempts.  He was then 
referred for a laparoscopy.  The Veteran was also scheduled 
for a percutaneous biopsy at the end of August, but the 
procedure could not be technically performed.  In December 
2006, it was noted that the Veteran had not reported to the 
clinic since the attempted biopsy because his pain had gone 
away and he was no longer experiencing abdominal discomfort.  
An additional CT scan was obtained in January 2007, but it 
was noted in February 2007 that the Veteran had failed to 
show for two appointments.  He underwent additional testing 
in May 2007 and was diagnosed with adenocarcinoma of the 
pancreas with metastasis in June 2007.

A private physician submitted a letter in July 2007 in which 
he indicated that he indicated that he initially saw the 
Veteran that month.  He had complaints of anorexia and weight 
loss, and a CT scan revealed dilation of the pancreatic duct 
with heterogenous density fullness in the mid-body.  The 
physician had suspected pancreatic cancer and contacted VA 
because the Veteran could not afford private medical care.  
He learned that the Veteran had been diagnosed with 
pancreatic cancer by VA and requested that his appointment 
with VA in August 2007 be moved up to an earlier date.  

A VA medical opinion was obtained in July 2007.  The examiner 
reviewed the Veteran's claims file and observed that he had 
had a workup for abdominal discomfort and weight loss one 
year earlier.  The examiner indicated that the workup 
included appropriate testing in a proper format and time 
frame.  He noted that the Veteran could not wait and went to 
have a CT scan of his abdomen prior to the initial one 
scheduled within the VA system.  Additional studies were 
performed by VA in a timely fashion, but some of them were 
difficult to perform because of technical problems.  It was 
noted that that the medical records documented that the 
Veteran's gastrointestinal anatomy made it difficult to 
perform those tests.  In addition, the examiner observed that 
the Veteran did not show for two specific surgical visits and 
that there were time gaps when he was not seen.  It was 
mentioned during subsequent visits that the Veteran had not 
reported for his appointments because he was possibly feeling 
better.  The examiner stated that he could not find evidence 
of negligence, carelessness, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
VA in furnishing medical care in connection with a missed 
diagnosis of pancreatic cancer.  He commented that the 
Veteran was afforded outstanding medical care throughout the 
system, that proper and timely appointments were made, that 
he did not report for some of those appointments, and that 
there were time gaps when he did not present for medical 
care.  It was noted that he later presented with findings 
when his symptoms worsened.  The examiner stated that did not 
find any evidence of disability or additional disability 
caused by any of the above issues.  The Veteran has not 
submitted any medical evidence showing otherwise.

Simply put, there is no evidence that the Veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for pancreatic cancer or that was 
the result of an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC for pancreatic 
cancer is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
bilateral hearing loss.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  However, the authorized audiological 
evaluation at the time of his enlistment examination in July 
1968 found his pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
0 (10)
-10 (-5)
LEFT
-5 (10)
-10 (0)
-10 (0)
0 (10)
0 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  However, in this case, the July 1968 enlistment 
examination specifically indicated that the audiometric 
results were reported in ASA standards.  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

The Veteran's November 1970 separation examination found his 
pure tone thresholds, in decibels, to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

10
LEFT
20
10
10

10

When the results of the Veteran's enlistment and separation 
examinations are compared, it appears that he did have a 
slight decrease in his hearing during his period of service 
even though he did not meet VA standards for hearing loss.  
See 38 C.F.R. § 3.385.  In addition, the Board observes that 
the Veteran's service personnel records list his military 
occupational specialty as a light weapons infantryman, and 
the RO conceded military noise exposure in its grant of 
service connection for tinnitus.

The Board notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Nevertheless, the evidence of 
record does not include a medical opinion based on a review 
of the claims file addressing whether the Veteran had 
bilateral hearing loss that is related to his military 
service.  

The Board does notes that private medical records dated in 
March 2006 indicated that the Veteran's hearing loss was not 
the type and degree that corresponds to noise induced hearing 
loss.  Although the private audiologist did include the 
audiological examination reports, the report did not provide 
an interpretation of the audiometric readings contained on 
the graph.  In addition, it does not appear that he reviewed 
the Veteran's service personnel and treatment records.  
Therefore, the Board finds that a VA examination is necessary 
to determine the nature and etiology of any bilateral hearing 
loss that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service 
treatment records and private medical 
records.  He should convert any 
audiometric results using ASA standards 
to ISO-ANSI standards in order to 
facilitate data comparison, and he 
should provide an interpretation of any 
audiometric findings contained on a 
graph.  If the Veteran is found to 
currently have hearing loss by VA 
standards pursuant to 38 C.F.R. § 3.385, 
the examiner should comment as to 
whether it is causally or etiologically 
related to his military service or is 
otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


